DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device comprising a mobile phone, a wrist watch, or a wristband must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 35 states the consumer device is a mobile phone, a wrist watch or a wristband.  The specification discloses a cell phone, a wrist watch and an armband. Thus, at minimum, the wristband is not actually disclosed in the specification as filed nor is it shown in any drawings, thus this would constitute new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 34 recite the limitation "the trapped air" in the last section of the claim.  There is insufficient antecedent basis for this limitation in the claim. Since claims 19 and 34 are indefinite, then claims 20-33 and 35, which depend on claims 19 and 34 respectfully lack antecedent basis as well.
The term “small enough” in claims 19 and 34 is a relative term which renders the claim indefinite. The term “small enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no real way one of ordinary skill in the art can determine the maximum inside diameter dimensions of the air supply in order to size it to meet the limitation as claimed.  Since claims 19 and 34 are indefinite, then claims 20-33 and 35, which depend on claims 19 and 34 respectfully lack antecedent basis as well.
The term “much greater” in claims 19 and 34 is a relative term which renders the claim indefinite. The term “much greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what exactly the metes and bounds for the length of the air supply are in order to have a length that is much greater than the inside diameter because typically a channel, tube, or pipe has a length that is much greater than its inside diameter, so without more .
The term “significantly less” in claim 20 is a relative term which renders the claim indefinite. The term “significantly less” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no way to determine the metes and bounds to what significantly less actually means so one of one of ordinary skill in the art is not able to determine what exactly significantly less would actually be.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckart et al. (U.S. Patent Number 9,857,257; hereinafter referred to as Eckert).  Eckert discloses a control device (1) for a vehicle with a housing (2) having a pressure sensor (3), arranged in a pressure chamber (4) in a pressure-tight manner with respect to the interior space of the housing (2). The housing (2) having a membrane aperture (2.1) closed by an air-permeable but not water-permeable membrane (5). The housing (2) is .
With respect to claim 19, Eckart discloses and illustrates a sensor, having: a chamber (4) with a sensor element arranged therein (pressure sensor 3), the chamber comprising a first volume (V1) (Chamber volume Vs) of air, and having a tubular air supply to the chamber (housing duct 6), the tubular air supply containing a second volume (V2) (Duct volume VM)  of air, penetration of water through the air supply to the sensor element being prevented  by the dimensions of the air supply that define the second volume (V2) (the device is disclosed to be dimensions such that there is always a volume of air between the duct end and the sensor space protected by a membrane).  While the air supply dimensions are not explicitly disclosed, the claim merely requires an air supply to be small enough and a length much greater than its inside diameter.   The applicant has no disclosure of what the metes and bounds of these dimensions actually are, thus the claimed feature is seen as a mere design choice and obvious to one of ordinary skill in the art. 
With respect to claim 20, the sensor according to claim 1, in which the maximum inside diameter of the air supply is significantly less than the extent of the chamber perpendicular to the inflow direction of the air is illustrated in the figure. 
With respect to claims 21 and 22, the sensor according to claim 1, in which penetration of water to the sensor element is prevented at least to a 
With respect to claims 23-26, the reference mentions that the device is dimensioned such that water doesn’t touch the membrane that is present.   Therefore, no barrier (claim 23) or different barriers (claims 24, 25, and 26) are all deemed within the preview of one of ordinary skill in the art as the barrier is not touched by water and thus is not critical to the operation of the invention and doesn’t provide any unexpected result. 
With respect to claim 27, while not specifically disclosed to be flexible, the material of the housing and device should withstand its use and mounting and be waterproof so that it will last, thus a flexible material that provides such benefits would be obvious to one of ordinary skill in the art as a suitable material for the sensor housing and air supply.
With respect to claim 28, the sensor according to claim 1, in which the air supply is integrated in a housing is illustrated in the figure.
With respect to claim 29, the device flexible material would be obvious, as discussed in relation to claim 27.  Injection molding is but one well known technique used to form things of such material and thus the use of injection molding would be obvious to one of ordinary skill in the art at the time of the invention.

With respect to claim 31, the sensor according to claim 1, in which the sensor element is surrounded laterally and upwardly by the first volume (V1) is illustrated in the figure as the sensor element (3) is surrounded by volume VS.
With respect to claims 32 and 35, the sensor design is not disclosed to be critical to be worn or used in any device or environment. The intended use claimed here is a design choice that is not disclosed as critical or an improvement to the device operation.
With respect to claim 33, the sensor according to claim 19, which is designed as a pressure sensor, as an air humidity sensor or as a gas sensor is disclosed as the device is disclosed be a pressure sensor.
With respect to claim 34, the preamble is an intended use, thus the sensor is still the same sensor disclosed in claim 19, which is described in more detail above. What the sensor is used in is a mere matter of design choice that is well within the preview o one of ordinary skill in the art at the time of the invention. 
Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. The applicant is arguing features of the claim which are no clearly disclosed or clearly defined. While the applicant points to Eckert preventing water by the duct direction, this does not mean that the duct is not sized such that air is prevented from entering as well as the broad limitations in the claim can still be met by Eckert. The size limitations are not adequately disclosed and thus the arguments to the claims are . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



February 22, 2022
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861